DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "releasing the conveying frame which receives a following structural component to be pretreated from the batch” in lines 14-15. It is not clear what the limitation is regarded. 
First of all, claim requires “each structural component to be pretreated from a batch” in line 8 and “a plurality of metal structural components” is cited in preamble in line 1. It is not clear if “each structural component” is referred to “each of the plurality of metal structural components” or some other component that is different from each of “the plurality of metal structural components”. Appropriate correction/clarification is required.

Finally, the claim recites “each structural component to be pretreated from a batch is received by a conveying frame” in line 8. Claim also recites "releasing the conveying frame which receives a following structural component to be pretreated from the batch” in lines 14-15. Since the claim requires “a flowing structural component” is received by the same conveying frame, which that just released “each structural component”, to pass the process sequence again, it is not clear if “each structural component” and “a flowing structural component” are in the same “batch”. 
Claim 1 recites the limitation "at least a part of each conveying frame being brought into contact, during the process sequence of the anti-corrosion pretreatment, both with the acid passivation and with the dip-coating” in lines 19-21. It is not clear how “at least a part of each conveying frame” can be brought into contact with two steps (e.g. acid passivation step & dip-coating step).
Claim 9 recites the limitation “a pH of greater than 8 and no more than 3.0” in line 2. It is not clear how to control a solution to have a pH greater than 8 and no more than 3.0.  
Due to the dependency to the parent claim, claims 2-5, and 8-9 are rejected.
Claim 10 recites “an/the individual/following structural component
Claim 10 recites “moving the transportation pair through the wet-chemical treatment steps”. It is not clear how to move the transportation pair through the steps”. Appropriate correction/clarification is required.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
The co-pending application 16/149,502 has been abandoned. Therefore, double patenting rejections are withdrawn. NOTE: the co-pending application under double patenting rejection should be 16/149,502, which was abandoned on 2/2/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795